                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        ORCINUS HOLDINGS, LLC,                          Case No. 18-CV-06199-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                            MOTION FOR ATTORNEY’S FEES
                                  14             v.
                                                                                            Re: Dkt. No. 48
                                  15        SYNCHRONOSS TECHNOLOGIES, INC.,
                                  16                    Defendant.

                                  17

                                  18           Plaintiff Orcinus Holdings, LLC filed a patent infringement suit against Defendant

                                  19   Synchronoss Technologies, Inc. Plaintiff alleged that Defendant infringes claims of U.S. Patent

                                  20   No. 7,567,541 (“the ’541 Patent”). The Court granted Defendant’s motion to dismiss the ’541

                                  21   Patent claims for failure to recite patent-eligible subject matter under 35 U.S.C. § 101. Before the

                                  22   Court is Defendant’s motion for attorney’s fees pursuant to 35 U.S.C. § 285. Having considered

                                  23   the submissions of the parties, the relevant law, and the record in this case, the Court DENIES

                                  24   Defendant’s motion for attorney’s fees.

                                  25   I.      BACKGROUND
                                  26           Plaintiff is a wholly owned subsidiary of Dropbox Inc. (“Dropbox”) and is a Delaware

                                  27   corporation with its principal place of business in San Francisco, California. ECF No. 1 ¶ 1.

                                  28                                                    1
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   Dropbox was founded in June 2007 “as a simple way for people to access their files wherever they

                                   2   are and share them easily.” Id. at ¶ 9.

                                   3          Defendant is a Delaware corporation with its principal place of business in Bridgewater,

                                   4   New Jersey, and conducts business from a permanent physical location in San Jose, California. Id.

                                   5   at ¶¶ 2, 6. Defendant sells its “Personal Cloud” product “as a white-label data backup and transfer

                                   6   solution to network operators or service providers, such as Verizon.” Id. at ¶ 13.

                                   7          On June 20, 2018, in Dropbox, Inc. v. Synchronoss Technologies, Inc. (“the Dropbox

                                   8   Action”), Dropbox filed a related patent infringement suit asserting the ’541 Patent as well as U.S.

                                   9   Patent No. 6,058,399 and U.S. Patent No. 6,178,505. Case No. 18-CV-03685-LHK, ECF No. 1.

                                  10   On August 13, 2018, in the Dropbox Action, Defendant filed a motion to dismiss. Id., ECF No. 24.

                                  11   On August 27, 2018, Dropbox filed an opposition. Id., ECF No. 27. On September 4, 2018,

                                  12   Defendant filed a reply. Id., ECF No. 31.
Northern District of California
 United States District Court




                                  13          On October 18, in the Dropbox Action, Dropbox filed a motion to amend the complaint.

                                  14   Id., ECF No. 46. In its motion to amend the complaint, Dropbox sought to “remove its assertion of

                                  15   U.S. Patent No. 7,567,541 . . . from this lawsuit” because Dropbox’s wholly-owned subsidiary,

                                  16   Orcinus Holdings LLC (i.e., Plaintiff), was going to assert that patent in another case (i.e., the

                                  17   instant action). Id., ECF No. 46 at 1.

                                  18          On October 10, 2018, Plaintiff filed the instant patent infringement suit asserting just the

                                  19   ’541 Patent against Defendant. ECF No. 1. November 5, 2018, Defendant filed the instant motion

                                  20   to dismiss, incorporating the briefing from the Dropbox Action. ECF No. 27. On November 9,

                                  21   2018, Plaintiff filed an opposition, incorporating the briefing from the Dropbox Action. ECF No.

                                  22   32. On November 16, 2019, Defendant filed a reply, incorporating the briefing from the Dropbox

                                  23   Action. ECF No. 33.

                                  24          On April 4, 2019, the Court granted Defendant’s motion to dismiss. ECF No. 44. The

                                  25   Court then entered judgment in favor of Defendant. ECF No. 45.

                                  26          On April 18, 2019, Defendant filed the instant motion for attorney’s fees. ECF No. 48

                                  27   (“Mot.”). On May 2, 2019, Plaintiff filed its opposition, ECF No. 51 (“Opp.”), and on May 9,

                                  28                                                      2
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   2019, Defendant filed its reply. ECF No. 52 (“Reply”).

                                   2   II.    LEGAL STANDARD
                                   3          Pursuant to 35 U.S.C. § 285, “[t]he court in exceptional cases may award reasonable

                                   4   attorney fees to the prevailing party” in patent litigation. The United States Supreme Court

                                   5   established the governing standard for determining whether an award of attorney’s fees is

                                   6   appropriate in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545 (2014). In

                                   7   Octane, the United States Supreme Court held that an exceptional case under § 284 is “simply one

                                   8   that stands out from others with respect to the substantive strength of a party’s litigating position

                                   9   (considering both the governing law and the facts of the case) or the unreasonable manner in

                                  10   which the case was litigated.” Id. at 554. District courts “may determine whether a case is

                                  11   ‘exceptional’ in the case-by-case exercise of their discretion, considering the totality of the

                                  12   circumstances.” Id. “[A] case presenting either subjective bad faith or exceptionally meritless
Northern District of California
 United States District Court




                                  13   claims may sufficiently set itself apart from mine-run cases to warrant a fee award.” Id. at 555.

                                  14   Ultimately, the decision of whether to award attorney’s fees is left to the Court’s discretion and is

                                  15   reviewed on appeal only for abuse of discretion. Highmark Inc. v. Allcare Health Mgmt. Sys.,

                                  16   Inc., 572 U.S. 559, 563 (2014).

                                  17   III.   DISCUSSION
                                  18          For purposes of the instant motion, it is undisputed that Defendant was the prevailing party

                                  19   because the Court granted Defendant’s motion to dismiss. Defendant argues that the instant case

                                  20   is an exceptional one meriting an award of attorney’s fees because of the substantive weakness of

                                  21   Plaintiff’s litigating position and because Plaintiff pursued this litigation in an unreasonable

                                  22   manner. The Court finds neither argument persuasive.

                                  23          In the instant case, the Court’s order granting Defendant’s motion to dismiss required

                                  24   significant analysis of Plaintiff’s patent and recent United States Supreme Court and Federal

                                  25   Circuit case law in a complex and rapidly developing area of the law. See Orcinus Holdings, LLC

                                  26   v. Synchronoss Techs., Inc., 379 F. Supp. 3d 857 (N.D. Cal. 2019). Specifically, the Court granted

                                  27   the motion to dismiss because Plaintiff’s patent failed to claim patent-eligible subject matter under

                                  28                                                      3
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   35 U.S.C. § 101. Id. at 861. The United States Supreme Court’s ruling in Alice Corp. Pty. Ltd. v.

                                   2   CLS Bank Int’l, 573 U.S. 208 (2014), significantly changed the law on patentable subject matter

                                   3   under Section 101, and the law in this area has continued to develop since Alice.

                                   4          This Court’s order dismissing Plaintiff’s complaint explained that “[n]either the U.S.

                                   5   Supreme Court nor the Federal Circuit has set forth a bright-line test separating abstract ideas from

                                   6   concepts that are sufficiently concrete so as to require no further inquiry” under Alice. Orcinus,

                                   7   379 F. Supp. 3d at 867–68. Furthermore, although Federal Circuit precedent has clarified that

                                   8   information itself is intangible, “the determination of whether other types of computer-

                                   9   implemented claims are abstract has proven more ‘elusive.’” Id. at 868. Thus, “courts

                                  10   considering computer-implemented inventions have taken varied approaches to determining

                                  11   whether particular claims are directed to an abstract idea.” Id. The Court also relied in part on

                                  12   case law that developed even after Defendant filed its motion to dismiss. See id. at 878 (citing
Northern District of California
 United States District Court




                                  13   Univ. of Florida Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1368 (Fed. Cir. 2019)).

                                  14          In the instant case, this Court’s rejection of Plaintiff’s arguments is insufficient to merit

                                  15   finding the case exceptional. “[A]s the Supreme Court made clear in Octane, fee awards are not to

                                  16   be used ‘as a penalty for failure to win a patent infringement suit.’” Gaymar Indus., Inc. v.

                                  17   Cincinnati Sub-Zero Prods., Inc., 790 F.3d 1369, 1373 (Fed. Cir. 2015) (quoting Octane, 572 U.S.

                                  18   at 548). Because this is such a complex and rapidly developing area of the law, Plaintiff’s position

                                  19   was not exceptionally meritless nor were Plaintiff’s claims brought in subjective bad faith. See

                                  20   Papst Licensing Gmbh & Co. v. Xilinx Inc., 2016 WL 4398376, at *3 (N.D. Cal. Aug. 18, 2016)

                                  21   (denying motion for attorney’s fees in part because judgment on the pleadings under Section 101

                                  22   was granted “in a complex and developing area of law”); see also Gametek LLC v. Zynga, Inc.,

                                  23   2014 WL 4351414, at *3 (N.D. Cal. Sept. 2, 2014) (declining to find case exceptional because

                                  24   plaintiff’s litigating position, although weak, “did not, however, descend to the level of frivolous

                                  25   argument or objective unreasonableness”).

                                  26          Unlike in Inventor Holdings, the instant case is not one where the plaintiff’s claims were

                                  27   “plainly invalid in view of Alice.” Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d

                                  28                                                     4
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   1372, 1377–78 (Fed. Cir. 2017). Further, even in a case in which a district court views patent

                                   2   claims as so exceptionally meritless to justify an award of fees, the Federal Circuit could reverse a

                                   3   district court’s § 101 dismissal. See, e.g., Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319

                                   4   (Fed. Cir. 2019) (reversing district court’s grant of § 101 motions to dismiss and award of

                                   5   attorney’s fees). Thus, the Court rejects Defendant’s first argument for an award of attorney’s

                                   6   fees.

                                   7           Second, as to the manner in which Plaintiff pursued this litigation, Defendant argues that

                                   8   Plaintiff acquired patents and filed the instant lawsuit and the Dropbox Action “for the sole

                                   9   purpose of retaliation” in response to a patent infringement suit that Defendant filed against

                                  10   Dropbox, Plaintiff’s parent corporation. Defendant also argues that Plaintiff failed to conduct

                                  11   adequate pre-suit diligence because Plaintiff refused to stay discovery and only filed this suit after

                                  12   Plaintiff’s parent corporation, Dropbox, realized that Plaintiff rather than Dropbox owns the ’541
Northern District of California
 United States District Court




                                  13   Patent. However, “post-Octane decisions awarding fees have generally cited egregious behavior”

                                  14   as the litigation conduct necessary to support a fees award. Vasuedevan Software, Inc. v.

                                  15   Microstrategy, Inc., 2015 WL 4940635, at *5 (N.D. Cal. Aug. 19, 2015). Even “overly aggressive

                                  16   litigation tactics” may not justify a fees award. Id. at *6; see also Gametek, 2014 WL 4351414, at

                                  17   *5 (rejecting motion for attorney’s fees where allegations suggested only “an aggressive litigation

                                  18   strategy” by the losing party).

                                  19           In this case, there is no subjective bad faith evident in Plaintiff asserting its acquired patent

                                  20   against Defendant after Defendant filed a patent infringement lawsuit against Plaintiff’s parent

                                  21   corporation, Dropbox. In fact, Defendant asserted acquired patents against Dropbox in the other

                                  22   infringement lawsuit between Defendant and Dropbox. ECF No. 82-3. Moreover, Plaintiff’s

                                  23   desire not to stay discovery given Plaintiff’s belief that the patent-in-suit was patentable is entirely

                                  24   consistent with “good faith zealous advocacy.” France Telecom S.A. v. Marvell Semiconductor

                                  25   Inc., 2015 WL 4396201, at *3–4 (N.D. Cal. July 17, 2015) (holding that “good faith zealous

                                  26   advocacy [is] not exceptional”). Moreover, Dropbox’s conduct with regard to the ’541 Patent was

                                  27   not in bad faith and did not prejudice Defendant. Defendant relied on the same briefing in both

                                  28                                                       5
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   the instant case and the Dropbox Action. See Orcinus Holdings, 379 F. Supp. 3d at 865.

                                   2            Further, the facts of those cases in which courts have awarded fees based on litigation

                                   3   conduct diverge sharply from this case. For example, in Cambrian Science Corp. v. Cox

                                   4   Communications, Inc., 79 F. Supp. 3d 1111 (C.D. Cal. 2015), the district court focused on the

                                   5   Plaintiff’s behavior during discovery, in which the plaintiff imposed “especially burdensome” and

                                   6   “unnecessary” discovery requests, noticed a deposition for a holiday weekend, and engaged in

                                   7   “exceptionally improper” conduct. Id. at 1118–20. Similarly, in Icon Health & Fitness, Inc. v.

                                   8   Octane Fitness, LLC, 112 F. Supp. 3d 888 (D. Minn. 2015), the district court found that four

                                   9   cumulative practices, including joining an additional party to increase the defendant’s litigation

                                  10   costs, constituted litigation conduct that was “exceptionally unreasonable.” Id. at 899; see also

                                  11   Segan LLC v. Zynga Inc., 131 F. Supp. 3d 956, 963 (N.D. Cal. 2015) (noting that the plaintiff’s

                                  12   litigation conduct would justify an award of fees where plaintiff’s attorney “time and time again”
Northern District of California
 United States District Court




                                  13   instructed plaintiff’s expert not to answer questions during a deposition).

                                  14            None of those cases involve a responsive patent infringement lawsuit or a plaintiff’s mere

                                  15   desire not to stay discovery, like Plaintiff’s conduct in this case. Plaintiff’s conduct in the instant

                                  16   case was not so egregious as to merit an award of fees. Moreover, Defendant may be responsible

                                  17   for incurring some unnecessary attorney’s fees. Defendant refused to consolidate the briefing on

                                  18   Defendant’s motions for attorney’s fees in the instant case and in the Dropbox Action, even

                                  19   though the briefing on both motions for attorney’s fees and the Court’s orders on the motions are

                                  20   largely duplicative. See ECF No. 82, Ex. 6. This wastes the resources of the parties and the

                                  21   Court.

                                  22            Considering the totality of the circumstances, see Octane, 572 U.S. at 554, the Court

                                  23   concludes that the instant case is not exceptional under 35 U.S.C. § 285. Accordingly, the Court

                                  24   declines to exercise its discretion to award attorney’s fees to Defendant.

                                  25   IV.      CONCLUSION
                                  26            For the foregoing reasons, the Court DENIES Defendant’s motion for attorney’s fees.

                                  27   IT IS SO ORDERED.

                                  28                                                      6
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                   1   Dated: August 13, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          7
                                       Case No. 18-CV-06199-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
